ON MOTION FOR REHEARING.
Re-examining the case, we have reached the conclusions that annual payments of installments as provided in the contract of October 3, 1942, should be made as of December 26th of each year; and that semi-annual interest upon deferred and unpaid balances of principal should run from December 26, 1942. This date was that upon which Alcazar paid $8000 into the hands of the escrow depositary. It was provided in the contract of purchase that this sum should be paid within five days after Alcazar was notified that Milner had refused to exercise its option to purchase. It, therefore, seems that December 26, 1942, became, under the facts, the time when the parties contemplated the contract of purchase should become effective in transferring the equitable title to the property, and the time when Alcazar became definitely obligated under the contract of purchase.
The trial court's judgment and decree should be further modified to comply with our views in these respects, and it is so ordered.
The motion for rehearing or to transfer the cause to the Court en Banc is overruled.